Benham, Judge.
This court having entered on June 15, 1983, a judgment in the above-styled cases (167 Ga. App. 231 (306 SE2d 20) (1983)), affirming the judgment of the trial court; and the judgment of this court having been reversed by the Supreme Court in Boozer v. Higdon, 252 Ga. 276 (313 SE2d 100) (1984) the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment reversed.


McMurray, C. J., and Birdsong, J., concur.